 1                                                             JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                        UNITED STATES DISTRICT COURT
10
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
13   ELIA HAGGAR; KYO HAK CHU;             CASE NO.: 2:19-cv-02975-MWF-KS
     VALERIE BROOKS, individually
14   and on behalf of themselves and all
     others similarly situated,            ORDER GRANTING JOINT
15                                         STIPULATION OF DISMISSAL WITH
                       Plaintiffs,
                                           PREJUDICE
16
           v.
17
     SKECHERS U.S.A., INC., a
18
     Delaware corporation; and DOES 1 to
19   10, inclusive,
20
                       Defendants.
21
22
23
24
25
26
27
28
         ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                              CASE NO. 2:19-cv-02975-MWF-KS
 1                                            ORDER
 2         On the stipulation of the parties, and good cause appearing therefore,
 3         IT IS ORDERED that Plaintiffs’ Elia Haggar, Kyo Hak Chu and Valerie
 4   Brooks individual claims be and hereby are DISMISSED WITH PREJUDICE, each
 5   side to bear its own attorney’s fees and costs.
 6         IT IS SO ORDERED.
 7
 8   Dated: September 13, 2019
                                                   Honorable Michael W. Fitzgerald
 9
                                                   United States District Court Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                               1
28
         [PROPOSED] ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH
                                  PREJUDICE
                                               CASE NO. 2:19-cv-02975-MWF-KS
